This case comes from the district court of Coal county, where a demurrer was sustained to plaintiffs' petition on March 31, 1913. Plaintiffs declined to plead further, judgment went for defendants on pleadings, and plaintiffs appeal, assigning: "The court erred in sustaining the demurrer of defendants to the petition."
The certificate to the transcript of the record is not signed by the clerk of the court, neither is the seal thereof attached, and there is therefore nothing before us for decision.
"The Supreme Court will not review errors assigned upon the record in the absence of a certificate of the clerk *Page 682 
showing that the same is a full, true, and correct transcript of the record." (Hughes v. Martin, 43 Okla. 710,144 P. 356.)
We therefore recommend that the attempted appeal be dismissed.
By the Court: It is so ordered.